Citation Nr: 1241195	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  11-32 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO denied entitlement to service connection for hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran was exposed to artillery noise in service, but the weight of the competent evidence is against a finding that his current bilateral sensorineural hearing loss disability is etiologically related to his service.


CONCLUSION OF LAW

A bilateral sensorineural hearing loss disability was not incurred in or aggravated by active service; and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2011 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment, and a report from a September 2011 VA audiometry examination addressing the nature and etiology of the Veteran's hearing loss disability.  The record also contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  Buchanan, 451 F.3d at 1335.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thereafter, the Board's duty is to assess the credibility of all evidence submitted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511- 512 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran currently has a bilateral sensorineural hearing loss disability, as defined under 38 C.F.R. § 3.385, based on his audiometric findings dated in September 2011.  

The Veteran maintains that he was exposed to acoustic trauma during service.  According to the Veteran, he served in an artillery unit, in which he manned a 105mm howitzer.  His DD214 indicates that he was an expert with reference to both a rifle and carbine.  The evidence clearly establishes significant noise exposure in service from the use of artillery.  

The Veteran argues that the claim should be granted "due to [his] in-service noise exposure history and the fact that [he has] noted hearing loss today."  Based on the "evidence of record, [he believes] that [his] bilateral hearing loss indeed had its onset while [he] was on active duty."  While the record supports findings of in-service noise exposure and a current hearing loss disability, those two components, cannot, standing alone, be the basis for service connection.  There must be a nexus between the two.  See Hickson, 12 Vet .App. at 253.  The issue of service connection, therefore, is dependent on whether there is a competent nexus between in-service noise exposure, and the current disability.

The Board has reviewed the Veteran's service treatment records and finds no complaints or treatment for hearing loss.  On his entrance examination, he scored 15/15 bilaterally on the whisper voice test.  Importantly, the Board recognizes that on the Veteran's November 1958 preinduction examination, and on his March 1960 entrance examination, he was noted to have bilateral occluded ear drums due to cerumen.  Similar findings were observed in November 1960, at which time the condition was noted to be permanent.  According to that November 1960 report, however, the use of the ears was found to be normal.  

There is no treatment for, or complaints of, hearing loss while on active duty.  At the time of his separation from service, the Veteran indicated on his March 1962 report of medical history that he had a history of "ear trouble" but did not indicate that he had any hearing loss.  Despite the November 1960 findings that the Veteran had permanent bilateral eardrum occlusion due to cerumen, examination of the Veteran's ears in March 1962 was found to be normal.  Audiometric testing showed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

(Of note, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  As the Veteran's separation physical in March 1962 predated November 1967, the results were converted from ASO to ISO-ANSI.  The converted decibel thresholds are as shown in the chart.)

It is noted that the Veteran denies having had a separation examination; however, the Board finds that he is mistaken in this regard, as the examination report is of record in the claims file.

The September 2011 examiner reviewed the Veteran's service treatment records and opined that the current hearing loss was not caused by or otherwise a result of his in-service noise exposure.  The examiner acknowledged that there was in-service noise exposure from artillery, including that the noise exposure was worse on the right than on the left.  He noted that the separation examination showed hearing within normal limits bilaterally, and pointed out that the Veteran had significant post-service noise exposure, working around heavy equipment and jackhammers with the telephone company for 31 years.  

Regarding the central question in this case, that of a nexus between the currently diagnosed hearing loss and active service, the Board finds the September 2011 examination report to be highly probative.  The opinion was based on the history provided by the Veteran, a review of the claims file, and an audiometric examination of the Veteran; further, the opinion was supported by an accompanying rationale.  There is no other competent medical opinion to refute these conclusions or to otherwise suggest a relationship between the Veteran's hearing loss and service.  Although the Veteran is currently diagnosed with a bilateral hearing loss disability and exposure to acoustic trauma during service is conceded, the weight of the evidence is against a finding that his hearing loss was incurred in or otherwise related to service.  

The Board also notes that the Veteran's hearing loss disability is sensorineural in nature, not conductive.  The notations of occluded drums in service would only be related to conductive hearing loss, rather than sensorineural, and thus, those notations from early in the Veteran's service are not relevant to the question of whether the current sensorineural hearing loss is related to his service.

Based on foregoing reasons and bases, the Board finds that service connection for bilateral sensorineural hearing loss is not warranted on a direct basis.

In addition to the Veteran's hearing being within normal limits during service, there is also no evidence of any compensable level of sensorineural hearing loss in either ear within one year of his 1962 separation from service.  In fact, hearing loss complaints are not shown in the record until the Veteran's claim in July 2011, nearly fifty years after service discharge.  Accordingly, entitlement to service connection for bilateral hearing loss based on the presumptions found at 38 C.F.R. §§ 3.307 and 3.309 must be denied.

In analyzing this claim, the Board considered the Veteran's statements as to etiology of his hearing loss.  The Veteran, as a layperson, is competent to report hearing difficulty, as it is readily observable.  See Layno, 6 Vet. App. at 470.  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his hearing loss.  Jandreau, 492 F.3d at 1377.  The Veteran had a long history of noise exposure, both in and out of service, and the opinion of someone with audiometric expertise is necessary to determine which noise exposure was more likely the cause of the hearing loss. 

Viewing the Veteran's statement that, "with the evidence of record I believe that my bilateral hearing loss indeed had its onset while I was on active duty," in a light most favorable to the Veteran, the Board interprets this statement to be a claim of continuity of symptomatology.  That claim is not, however, sufficient to establish service connection.  

In this case, the claim of continuity of symptomatology is not credible.  At no time since service, prior to the July 2011 claim, did the Veteran assert that he experienced hearing loss.  The Board recognizes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Id.  Of more importance in the analysis of the credibility of the claim of continuity of symptomatology is the fact that the Veteran denied having hearing loss in April 2003, according to VA treatment records.  Considering the specific April 2003 denial of hearing loss, and the lack of treatment for hearing loss in the nearly five decades between service and his claim, the Board finds the Veteran's lay assertions of continuing symptoms to lack credibility.  Moreover, the normal objective findings at the time of separation from service further negate a finding of continuity here.

Therefore, although the Veteran's statements as to the etiology of his hearing loss have been given full consideration by the Board, they do not serve to establish a medical nexus between his hearing loss and his period of service.

In sum, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss had its onset in service or is otherwise related to active duty, to include exposure to acoustic trauma.  The benefit of the doubt rule does not apply, and this service connection claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


